Exhibit 99.1 Equity One, Inc. 1600 NE Miami Gardens Drive: North Miami Beach, FL 33179 305-947-1664 For additional information: Greg Andrews, EVP and Chief Financial Officer FOR IMMEDIATE RELEASE: Equity One Closes $227 Million Unsecured Revolving Credit Facility and $65 Million Ten-Year Mortgage Financing NORTH MIAMI BEACH, FL; October 17, 2008 Equity One, Inc. (NYSE:EQY), an owner, developer, and operator of shopping centers, announced today that it has closed a $227 million unsecured revolving credit facility with Wells Fargo Bank serving as Administrative Agent and Sole Lead Arranger. The new facility has a three-year term with a one-year extension option. In addition, the facility includes an accordion feature under which it can be expanded to $400 million.
